OFFICE   OF THE   ATTORNEY    GENERAL    OF TEXAS
                                          AUSTIN




State Board of Mucation
Attentions Honorable k6at.t
                          Graham
TravelingAuditor
C8pltolBulldln~
Uubln, T4xer

CnrltAoPenr                             Opinloa No. Q-6040
                                        R4: AC. StoneWall Coun
                                            Courthoum    an8 Jai




              Your   recent oommunicationt
rollonr:
         'At it8 meeting 0                                   l *a n mub -
     mittoa for aonelderat                                    of   Eauoation
     the tollowlng Not                                        of bonam now
     held Sor the aoo                                         sahool Pundr
              “STONS3’ALL                               AND JAIL FUXDING




                                         n of the Board, I derire         to
                                  on the following quemtlon:
                                deeoribed SlDNIiXAU CtXWrY, TFXAS,
                                 FUNDING BONDS callable under the
                                14 7&S, Rswised Statute8 of Texem,


         These rerunding bond8 of 1987 w4r4 188ued undar the provi-
lion8 of Article W5, iierifded Civil 8tatute8, 1WM. laid art1014 i8
a paFt of Chapter 8, Title EB, Revised Clril Atatute8,  192s. 80 i8
Artlola 7%?0,Hevieed Civil jltatutao, 1985, which read8 a8 fOllOW8r
          "~11 bonds laaued udder thla atmpter ah4ll run
        not erceedln$ forty yaartv, and aneg be redeoxable
        at th4 ple48uro of the county 4t any tlae after
        tire year6 after the. issu~ce of the bonde, or
        after any period not exceeding ten yeare, which
        sag be fired by ths comiesionere   court."



        -at1014   728,   afOr48aid read8 a8 rOilOW8:


           Where bond8 have been legally 18rue4, or may be
        here&tar    laeued for any purpoee authorised in thi8
        chapter, new bonda lh lieu thereof bsaring the 8a.m
        or a lower rat8 Of int4r48t may be 188U46, in oon-
        formlty   with existing law, and the oomir81oner8
        court   may 188ue such bonds to matur4 84rielly or
        otherwise, not to exceed forty year8 from their date."


           OILT jtate iiuprem   Court held in the aa    of Coohrau County
v. idann, 17% ;j. 'Hi.(Ed) b889, that all bond8 ieru4d uhd4r Chapter 2,
Title ZE, tievised Civil Atatute8, m5,      ar4 subject  to the provision8
or 8aid hrtlale 7%0. Said oa8e also hsld that wlr at th4 tlam the
bonds are isoued the oomni68ion4r8 court doe8 not evldeuae it8 8leo-
tlon a8 to wh4n the bond8 may be redeeaed, they automat loally beoome
redeemble at any time after fire yearrater the    la8uanoe thereor.
But the 0031ai881oner8* oourt, if it eleotr, may poetpans the bat4 after
whloh th4 bond8 xay be rede4ned to not exo4edi43 ten year8 from the
date of their lesuance.*      (Uuotatlona are from   ths   Sum   Court   oa84
0r Bextir County v. Y4ller8, Attorn8y General, 178 S. W. '(2U) SOS).

          In said Bexar County 0444, th4 Court further held that
since Article 7136 is a part of the aa.zie chapter contalnlhg rlrtlOl4
7e0, all rerunding bond8 iseu4d by virtue 0r Article 785, arm gl'bjeot
to the provision8 of fiArtloIe780.
           ue buve 4xatined the bond reoord in the State COmptroii4r'8
Office covering the bond8 involved in your inqutrY. Cur 4xa&mtioh
r4Vttal8 that the Coml.8elon4rs 1 Court of 2Jtonswal.iCounty failed to
elect to postpone th4 date after whiuh said bond8 ;aay b4 rede@neQ to
not sxaeeding ten year8 from the date Of tb4lv is4uahce. Conseque:ltly,
gjtate a0k4rd   0s   Sklucrrtion,   p,rM   3




,,,&1   unliquldated bond8 of the 1997 issue     are now outstanding
for mr4   tiianfive pars after their issuance,     ea.-     em   n0w
r4awmable   at tie pleasure of the county.
          tieala0 f3nclos4ror your iatormtlon in thl8 oonneotion,
a 00~~ 0s our rorm4r Opinion No. 948879.

                                               V4ry truly    your8



                                                                               /
                                                                              ,'

                                                          L. ff. P14W8Z1.n
                                                                 A88i8ttInt